UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

meg

|
(
an
‘|
\
<b

 

Yesh Music, LLC,
JAN 1 3 2000.

 

Plaintiff,
19-cv-7832 (AJN)

—V—-
ORDER

Warner Music Group Corp.,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

An initial pretrial conference in the above-captioned action is scheduled for January 17,
2020. Dkt. No. 14. The parties were instructed to submit via ECF a proposed case management
plan and joint letter no later than seven days before the conference, or January 10, 2020. Dkt.
No. 14. The Court has not yet received the required documents. The parties are therefore
ordered to submit their case management plan and joint letter no later than 5:00 p.m. on

Wednesday, January 15, 2020.

SO ORDERED.

 

Dated: January | g , 2020
New York, New York

    
 

| ALISON'S. NATHAN
nited States District Judge

 

 
